Citation Nr: 1008537	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 administrative decision by a 
United States Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  

The appellant testified at a January 2010 hearing before the 
undersigned Acting Veterans Law Judge via videoconference 
from the RO.  A transcript of the hearing is associated with 
the claims folder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA disability 
benefits based upon qualifying service of the appellant have 
not been met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.40, 3.41, 3.203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that these duties are not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In the instant case resolution of the appeal depends 
on interpretation of the statutes and regulations defining 
qualifying military service.  The veteran was advised that 
his claim was denied due to lack of verified military service 
with the U.S. Armed Forces.  The record contains multiple 
documents and affidavits regarding his Philippine service.  
Nonetheless, the Board notes that correspondence to the 
appellant dated in June 2007 informed him of the elements of 
his claim as well as the threshold eligibility issue, and 
requested that he submit any relevant evidence in his 
possession.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any notice 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran of 
any war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
(DIC) and burial allowances.  Those inducted between October 
6, 1945 and June 30, 1947, inclusive, are included for 
compensation benefits and DIC.  Service in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.41(a) and 
(d).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification. 38 C.F.R. § 3.41 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department certified in August 2007 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
information the certification is based on is that supplied by 
the appellant, including name, date and place of birth, and 
parentage.  The appellant has submitted no documentation 
adequate to refute this certification.

He has submitted various certifications from the Philippine 
Veterans Affairs Office (PVAO) as to his veteran status for 
education, pension, and civil service purposes, describing 
service with the US Armed Forces Far East, as well as copies 
of rosters and endorsements taken from records of the 
Philippine military showing details of his alleged military 
service.

None of these documents meet the requirements of 38 C.F.R. § 
3.203 set forth above; they are not issued by the service 
department and the PVAO maintains its own standards and 
regulations for determining veteran status apart from VA.  It 
appears that certifications by PVAO are based not upon 
official records but on the veteran's assertions and those 
contained in the various affidavits she has obtained.  The 
Board is bound by the certification by the service 
department. 38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on her veteran's 
status, and eligibility for VA benefits.


ORDER

Basic eligibility for Department of Veterans Affairs benefits 
is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


